982 So. 2d 1090 (2007)
Kimberly ESTELLE
v.
Ruthie Lee CUNNINGHAM.
No. 2050217.
Court of Civil Appeals of Alabama.
October 12, 2007.
*1091 Clarence Dortch III of Dortch Law Office, LLC, Talladega, for appellant.
William W. Lawrence of Wooten, Thornton, Carpenter, O'Brien, Lazenby & Lawrence, Talladega, for appellee.

After Remand from the Supreme Court
THOMPSON, Presiding Judge.
On certiorari review in this case, the Alabama Supreme Court overruled Owens v. Coleman, 520 So. 2d 514 (Ala.1987), Taylor v. Southern Bank & Trust Co., 227 Ala. 565, 151 So. 357 (1933), and Barnett v. Boyd, 224 Ala. 309, 140 So. 375 (1932)  cases that this court relied upon in our opinion affirming the trial court's summary judgment  to the extent that they "hold that a former beneficiary is precluded from challenging, on the basis of undue influence, a change by the deceased insured of the beneficiary of an insurance policy." Ex parte Estelle, 982 So. 2d 1086, 1090 (Ala.2007). In compliance with the Supreme Court's opinion, the judgment of the trial court is hereby reversed and the cause remanded for further proceedings consistent with the Supreme Court's opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
PITTMAN, BRYAN, THOMAS, and MOORE, JJ., concur.